Citation Nr: 0016987	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis and as secondary to a service-connected back 
disorder.  

2.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated as 40 percent disabling.  

3.  Entitlement to an allowance for an automobile or other 
conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1991 RO decision, which denied an 
increase in a 10 percent rating for the veteran's service-
connected intervertebral disc syndrome.  In March 1993, the 
RO assigned a 40 percent rating for the intervertebral disc 
syndrome.  The veteran continues to appeal for an increased 
rating.  

This case also comes to the Board from a September 1993 RO 
determination, which denied an allowance for an automobile or 
other conveyance and/or adaptive equipment, and from a July 
1994 RO decision which denied service connection for 
hypertension on a direct basis and as secondary to a service-
connected back disorder.  In June 1997, the Board remanded 
the case to the RO for additional development.  

It is noted that all issues on appeal, with the exception of 
the issue of service connection, will be addressed in the 
remand which follows the decision below.  



FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for hypertension on a 
direct basis and as secondary to a service-connected back 
disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension, 
on a direct basis and as secondary to a service-connected 
back disorder, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1946 to March 
1947.  Service medical records show that on an April 1946 
medical examination for enlistment purposes the veteran's 
blood pressure reading was 132/64.  In August 1946, when the 
veteran was seen with a complaint of dizziness, his blood 
pressure was elevated at 130/90.  There was no diagnosis of 
hypertension.  On a March 1947 medical examination for 
discharge purposes, his blood pressure reading was 138/45.  

Post-service medical records from 1947 to 1953 do not show 
evidence of elevated blood pressure readings or diagnosis of 
hypertension.  

On a VA examination in May 1954, the veteran had blood 
pressure readings of 120/74 (sitting), 130/80 (recumbent), 
and 150/100 (standing).  The examination report does not 
reflect a diagnosis of hypertension.  

Private and VA medical records from 1955 to 1976 do not show 
evidence of elevated blood pressure readings or diagnosis of 
hypertension.  

Medical records from The Mercy Hospital of Pittsburgh in May 
1977 show that the veteran had a blood pressure reading of 
150/90.  The records do not reflect a diagnosis of 
hypertension.  

VA records in January 1986 reflect that on a physical 
examination the veteran had a blood pressure reading of 
172/100 (left arm).  It was noted that he was hypertensive on 
that day and should be followed for persistent hypertension, 
to include treatment if necessary.  

An April 1986 VA outpatient record indicates that the veteran 
was seen regarding several ailments, including a back 
disorder and hypertension.  He had a blood pressure reading 
of 150/104.  The veteran declined any treatment for 
hypertension, stating that he would follow up with his 
private physician in that regard.  

In May 1986, the veteran was admitted to a VA hospital for 
evaluation and treatment of a service-connected low back 
disorder.  During his hospital stay, he was given a variety 
of medications for pain relief, to include steroid 
injections, at the incision site of a previous lumbar 
laminectomy.  Eventually, the veteran was started on a trial 
of TENS therapy for pain relief, to which he finally 
responded.  Also during his hospital stay, the veteran was 
started on hydrochlorothiazide therapy for his high blood 
pressure.  At discharge in June 1986, the veteran was advised 
to continue taking his medication for high blood pressure.  
His primary diagnosis at discharge was chronic incisional 
pain syndrome of the low back, status post lumbar laminectomy 
in 1949.  His other diagnoses included benign hypertension.  

Private and VA medical records from June 1986 to 1993 reflect 
that the veteran was maintained on anti-hypertensive 
medication (hydrochlorothiazide).  VA records in 1989 also 
show that he received nerve blocks for treatment of chronic 
low back pain which provided relief for two weeks for each 
treatment.  On an August 1992 VA outpatient record, the 
veteran reported his blood pressure always increased when he 
went to the hospital because he would become upset.  

In August 1993, the veteran submitted a claim for service 
connection for hypertension.  He claimed that his high blood 
pressure was caused by steroid injections at the VA medical 
center (VAMC).  He noted that he was hospitalized at the VA 
in June, July, and August 1986 and that his blood pressure 
problem began during that period.  

On a July 1994 VA examination, the veteran reported that he 
had extensive steroid therapy injected into his back when he 
was hospitalized at the VA in 1986, that he was hospitalized 
for about six months, and that following the injections he 
developed hypertension.  He claimed that his elevated blood 
pressure was due to the steroids.  On examination, his blood 
pressure reading was 160/88, and it was noted that he was 
being maintained on medications for his blood pressure.  The 
diagnosis, in pertinent part, was hypertension.  The examiner 
commented that extensive steroid therapy could be a factor in 
causing the veteran's elevated blood pressure but that it was 
difficult to say whether or not this was the case because no 
records were available to show what the veteran received in 
regard to therapy.  

In a July 1994 decision, the RO denied service connection for 
hypertension on a direct basis and as secondary to a service-
connected back disorder.  

At an August 1994 RO hearing before a hearing officer, the 
veteran testified that he received steroid shots in 1986 to 
treat his service-connected back pain and that he did not 
receive any medication for high blood pressure until after he 
received the steroid shots.  He alleged that his VA hospital 
records from May to June 1986 were mixed up with the records 
of another patient of the same name because the records on 
file cite an incorrect Social Security number for him and 
because he did not have high blood pressure until after the 
steroid injections.  He maintained that his VA hospital 
report had mixed his diagnoses with that of another patient 
and that his diagnosis of hypertension was incorrect at that 
point in time and belonged instead to another patient.  A 
friend of the veteran who accompanied him to many medical 
appointments and hospital admissions testified that there was 
a mix-up with the medical records concerning the veteran's 
diagnosis of hypertension in May and June 1986.   

VA medical records from 1994 to 1997 show that the veteran 
continued to receive treatment for hypertension.  

On a January 1999 VA neurological examination, the veteran 
reported that in regard to his back pain he had a number of 
spinal blocks, facet joint blocks, and other blocks and that 
he had a bad reaction to one of them.  He reported that 
steroids had somehow caused a reaction and he was now 
hypertensive.  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases, including hypertension, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability; however, compensation may be paid only for that 
degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the case of a claim for secondary service 
connection, there must be medical evidence of a nexus between 
an established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran claims service connection for hypertension, 
alleging that it was caused by treatment, steroid injections, 
for his service-connected back disorder.  The medical records 
from his 1946-1947 active duty show a single, isolated, 
borderline elevated blood pressure reading during service in 
August 1946.  However, other records from service, including 
the March 1947 discharge examination, show normal blood 
pressure.  Persistent elevated blood pressure (i.e., 
hypertension) was not shown during service or within the year 
after service (as required for a presumption of service 
incurrence).  

Medical records following the first post-service year do not 
show elevated blood pressure readings until May 1954, when 
one of three separate readings reflected increased blood 
pressure on a VA examination.  (There was no diagnosis of 
hypertension made at that time.)  After 1954, there was no 
evidence of elevated blood pressure until May 1977 when the 
veteran's reading was 150/90 during a private hospital stay.  
(Still, there was no diagnosis of hypertension made at that 
time.)  The veteran was found to be hypertensive on a 
physical examination conducted by the VA in January 1986, and 
it was recommended that he be followed for hypertension and 
receive treatment if necessary.  A few months later in April 
1986, the veteran was again noted to be hypertensive, with a 
blood pressure reading of 150/104, but he declined treatment 
for hypertension at that time.  In May 1986, the veteran was 
hospitalized at the VA primarily for his service-connected 
back disorder, and during the course of his stay he received 
steroid injections for relief of back pain.  During this 
hospital stay, the veteran was started on anti-hypertensive 
medication, which the records show he continued to take 
thereafter for control of hypertension.  

The evidence on file does not show that the onset of the 
veteran's hypertension followed his steroid therapy for the 
back disorder, as alleged by him at the 1994 hearing.  
Rather, the medical evidence reflects he was found to be 
hypertensive in the months leading up to his May/June 1986 
hospital stay when he underwent steroid therapy.  Moreover, 
there is no medical evidence linking the veteran's 
hypertension to service or to the steroid therapy for a 
service-connected back disorder.  On the July 1994 VA 
examination, the doctor opined that extensive steroid therapy 
could be a factor in causing the veteran's elevated blood 
pressure.  However, he did not have medical records to show 
that this was actually the case.  Moreover, the medical 
records on file certainly do not reflect that the veteran 
underwent extensive steroid therapy.  In any event, a medical 
opinion expressed in terms of "may," or in this case "could," 
also implies "may or may not" and is too speculative to 
constitute competent medical evidence of causality for a 
well-grounded claim of service connection.  Obert v. Brown, 5 
Vet. App. 30 (1993), Tirpak, supra.

What is lacking in establishing a well-grounded claim for 
service connection for hypertension is competent medical 
evidence of causality, that is, medical evidence showing a 
current diagnosis is linked to service or to the steroid 
therapy for a service-connected back disorder.  Caluza, 
supra; Libertine, supra.  Without such competent medical 
evidence, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) of submitting evidence to show a well-
grounded claim for service connection for hypertension, and 
thus the claim must be denied.  


ORDER

Service connection for hypertension on a direct basis and as 
secondary to a service-connected back disorder is denied.  


REMAND

With regard to the remaining issues on appeal, that is, an 
increased rating for intervertebral disc syndrome and an 
allowance for an automobile or other conveyance and/or 
adaptive equipment, the Board previously remanded them to the 
RO for additional development in June 1997.  In part, the 
Board requested that the veteran be afforded VA orthopedic 
and neurological examinations to determine the severity of 
all symptomatology resulting from the veteran's service-
connected back disorder.  The examiners were specifically 
asked to delineate which of the symptoms associated with the 
lower extremities were due to the veteran's service-connected 
intervertebral disc syndrome and which were due to any non-
service-connected injuries, to include injuries resulting 
from a 1977 motor vehicle accident.  

In January 1999, the veteran underwent VA examinations in 
orthopedics and neurology; however, the clinical findings 
still appear incomplete to evaluate the veteran accurately 
under the appropriate rating criteria.  That is, the VA 
examiners did not comment on the symptoms attributable solely 
to the veteran's service-connected back disorder versus any 
non-service-connected injuries.  It also does not appear that 
the examiners reviewed the claims folder prior to the 
examination, as requested.  Thus, the Board finds that new VA 
examinations are warranted, in order to determine the 
severity of the veteran's service-connected back disorder.  
Stegall v. West, 11 Vet.App. 268 (1998).  Prior to the new 
examinations, any recent treatment records pertaining to the 
veteran's back disorder should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Appellate consideration of the claim for an allowance for an 
automobile or other conveyance and/or adaptive equipment will 
be deferred pending the development of the increased rating 
issue.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
back since January 1999.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected back 
disorder.  The claims folder should be 
provided to and reviewed by the examiners 
in conjunction with the examinations, and 
the examination reports should indicate 
that such has been accomplished.  The 
examiners should note historical evidence 
in the file; should detail all current 
symptoms associated with the lower 
extremities; and should clearly set forth 
opinions as to which of the current 
symptoms are due to the service-connected 
intervertebral disc syndrome and which 
symptoms are due to non-service-connected 
injuries including injuries resulting 
from a 1977 motor vehicle accident. 

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for an increased rating 
for his back disorder and for an 
allowance for an automobile or other 
conveyance and/or adaptive equipment.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



